COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER WITHDRAWING MEDIATION ORDER



Cause number:                01-14-00261-CV

Style:                       Robert J. Thweatt v. Deutsche Bank/ Ocwen Loan Servicing

Date motion filed:           April 28, 2014

Type of Motion:              Objection to Mediation

Party filing motion:         Appellant



      It is ordered that Appellant=s objection to mediation is granted. We withdraw our
Mediation Order dated April 23, 2014.

Judge's signature: /s/ Sherry Radack
                    x Acting individually



Date: April 28, 2014
*
         Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
         motion to extend time to file a brief. See TEX. R. APP. P. 10.3(a).
Note:    Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
         should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion
         for rehearing. TEX. R. APP. P. 10.4(a).